NOT PRECEDENTIAL


                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                     ________

                                        No. 13-2197
                                        _________

                              UNITED STATES OF AMERICA


                                              v.

                          MAURICE KINARD, a/k/a “Audre Hill”,
                                                       Appellant
                                       ________

                     On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. No. 2-12-cr-00493-001)

                      District Judge: Honorable Stanley R. Chesler
                                        _______

                          Submitted Under Third Circuit LAR 34.1(a)
                                       April 7, 2014

            Before: HARDIMAN, SLOVITER, and BARRY, Circuit Judges

                                    (Filed: April 8, 2014)
                                      ______________

                                       OPINION
                                     _______________


Sloviter, Circuit Judge

       Appellant Maurice Kinard pled guilty to one count of conspiracy to possess with

intent to distribute 500 grams or more of cocaine in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B) and one count of possessing a firearm despite having a felony conviction in

violation of 18 U.S.C. § 922(g)(1). As part of the plea agreement, Kinard agreed to

waive his right to appeal, with the exception that he reserved his right to challenge the

District Court’s calculation of his criminal history category. The District Court sentenced

him to 108 months imprisonment for each count, to be served concurrently. Kinard now

appeals the sentence. Kinard’s defense counsel seek to withdraw from their

representation pursuant to Anders v. California, 386 U.S. 738 (1967), and Third Circuit

L.A.R. 109.2(a). Kinard’s counsel explains that any possible challenge to the sentence

would fall within the appellate waiver, except the challenge to the criminal history

calculation, which is frivolous. We will grant the motion of Kinard’s counsel to

withdraw, dismiss Kinard’s appeal for failure to raise any non-frivolous issues, and

affirm the sentence imposed by the District Court. 1

                                             I.

       On March 11, 2010, deputies with the United States Marshals Service (USMS) in

New Jersey learned that Kinard, a fugitive wanted by the New Jersey Department of

Corrections, was in Linden, New Jersey, conducting a drug transaction. At

approximately 3:00 pm that day, officers observed Kinard execute a drug transaction with

Jared Robinson and Rojean Morgan, and intercepted the men. When officers stopped

Kinard, he initially identified himself as “Audre Hill,” a member of the New York Police

1
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This court has
jurisdiction over the final judgment of the District Court pursuant to 28 U.S.C. § 1291,
and jurisdiction to review a sentence imposed by the District Court pursuant to 18 U.S.C.
§ 3742.

                                             2
Department. However, as officers attempted to verify his identification, they observed

him throwing white powder out of the vehicle which he was driving and apprehended

him. The officers recovered 986 grams of cocaine from Robinson and 0.193 grams of

cocaine in the powder Kinard threw out of his window. They also found a .38 caliber

handgun in Kinard’s automobile. After his arrest, Robinson stated to the police that he

accepted a shipment of drugs via FedEx at his mother’s house, and accompanied Morgan,

who planned to sell the drugs to Kinard.

       On July 19, 2011, the United States Attorney and Kinard entered into a plea

agreement stipulating that Kinard would plead guilty to one count of conspiracy to

possess more than 500 grams but less than 2 kilograms of cocaine, and one count of

possession of a firearm by a felon. The plea agreement stipulated that neither party

would argue for a sentence outside the Sentencing Guidelines range. The Probation

Office calculated a Guideline sentence range of 100 to 125 months imprisonment. This

range reflects an assessment of twelve points for criminal history, including three points

each for prior sentences imposed for credit card fraud and bail jumping. These sentences

were imposed after Kinard pled guilty to charges of credit card fraud and bail jumping in

2006. He had initially been arrested for the credit card fraud in 2005, but had failed to

show up for a required court hearing and was re-arrested in 2006, at which time he was

charged for both the credit card fraud and skipping bail.

       At the sentencing hearing for this case, Kinard’s counsel argued that the bail

jumping sentence should have been grouped with the credit card fraud sentence because

Kinard served the sentences concurrently. The District Court disagreed that the prior

                                             3
sentences should be grouped, because they were imposed for offenses that were separated

by an intervening arrest. The court sentenced him to 108 months on each count, to be

served concurrently, plus five years of supervised release.

                                           II.

       In reviewing counsel’s motion to withdraw under Anders v. California, 386 U.S.

738, we engage in a two-part inquiry: (1) whether counsel adequately fulfilled the

requirements of Third Circuit L.A.R. 109.2(a); and (2) whether an independent review of

the record presents any non-frivolous issues. See United States v. Youla, 241 F.3d 296,

300 (3d Cir. 2001). However, we are not required to engage in a “complete scouring” of

the record to identify issues for the defendant. See id. at 301. When the Anders brief

appears adequate on its face, we are guided in reviewing the record by the brief itself. Id.

       An Anders brief is adequate when it demonstrates that counsel thoroughly

examined the record in search of appealable issues but did not find any that would not be

frivolous. Id. (citing United States v. Marvin, 211 F.3d 778, 779 (3d Cir. 2000)); see

Third Circuit L.A.R. 109.2(a) (an Anders motion may be filed only when “trial counsel is

persuaded that the appeal presents no issue of even arguable merit . . .”).

       Kinard waived his right to file an appeal or collateral attack on any sentence that

fell within or below the applicable guideline range, with the sole exception that he

reserved the right to challenge the court’s determination of his criminal history category.

When the government invokes an appellate waiver, we must decline to exercise

jurisdiction over the appeal when: (1) the defendant knowingly and voluntarily agreed to

the waiver; and (2) the issues on appeal fall within the scope of the waiver, except when

                                                 4
doing so would work a miscarriage of justice. See United States v. Saferstein, 673 F.3d

237, 241-42 (3d Cir. 2012) (citing United States v. Corso, 549 F.3d 921, 926 (3d Cir.

2008)).

       The waiver here is clear and unambiguous. Kinard “voluntarily waive[d], the right

to file any appeal . . . which challenges the sentence imposed by the sentencing court if

that sentence falls within or below the Guidelines range that results from a total

Guidelines offense level of 25.” App. at 30. The sentence of 108 months falls within the

range of 100 to 125 months specified under the Guidelines for an offense level of 25 with

a criminal history category of V (10-12 criminal history points). U.S.S.G. § 5A.

Moreover, a careful review of the plea colloquy shows that the District Court clearly

conveyed to Kinard that apart from his right to appeal the criminal history calculation he

would “never be able to attack or challenge [his] conviction or the sentence in this case in

any way, shape or form.” App. at 45. Kinard stated that he understood this provision of

the plea agreement, having discussed it with his defense attorney. Finally, as is evident

from the plea colloquy and Kinard’s criminal history, Kinard is not unfamiliar with the

process of a plea hearing, and he does not now claim that he did not understand the terms

of the appellate waiver. Given these facts, there is adequate justification for defense

counsel’s assertion in their Anders brief that “[b]ased on [their] review, Mr. Kinard’s

waiver of appeal was knowing and voluntary . . . .” Appellant’s Br. at 13.

       Notwithstanding an effective appellate waiver, this court will not enforce a waiver

if doing so would work a miscarriage of justice. See United States v. Jackson, 523 F.3d

234, 242 (3d Cir. 2008). Whether enforcing a waiver in the face of an error would work

                                             5
a miscarriage of justice depends on the “clarity of the error, its gravity, its character (e.g.,

whether it concerns a fact issue, a sentencing guideline, or a statutory maximum), the

impact of the error on the defendant, the impact of correcting the error on the

government, and the extent to which the defendant acquiesced in the result.” Id. at 243

(quoting United States v. Teeter, 257 F.3d 14, 26 (1st Cir. 2001)). Because the District

Court committed no error in computing Kinard’s sentence, see infra, defense counsel is

justified in asserting in their Anders brief that “none of the exceptions to the waiver [are]

implicated by Mr. Kinard’s sentence.” Appellant’s Br. at 13.

       The appellate waiver being effective, Kinard’s only viable basis for appeal is the

challenge to the District Court’s computation of his criminal history category, which is

explicitly exempt from the waiver. The essence of the objection is that Kinard’s

convictions in 2006 for credit card fraud and bail jumping should have been counted

together for a total of three criminal history points, instead of separately for a total of six

criminal history points. Under this alternate computation, Kinard’s criminal history

category would have been IV rather than V, resulting in a sentencing range of 84-105

months. U.S.S.G. §5A. However, this alternate computation is not tenable, as defense

counsel’s Anders brief adequately explains. Appellant’s Br. at 14-16.

       The Guidelines instruct that “[p]rior sentences always are counted separately if the

sentences were imposed for offenses that were separated by an intervening arrest . . . . If

there is no intervening arrest, prior sentences are counted separately unless (A) the

sentences resulted from offenses contained in the same charging instrument; or (B) the

sentences were imposed on the same day.” U.S.S.G. § 4A1.2(a)(2). While Kinard pled

                                               6
guilty to the credit card fraud and the bail jumping at the same time after being re-

arrested in August 2006, and was sentenced at the same time, the offenses themselves

were separated by Kinard’s initial arrest for the credit card fraud, before he skipped bail

and before he was re-arrested. Because the credit card fraud and the bail jumping were

separated by an intervening arrest, the District Court properly counted them separately.

       In summary, defense counsel’s Anders brief convincingly demonstrates that

counsel thoroughly considered the possible avenues of appeal, given the limitations on

appeal contained in the valid appellate waiver. Furthermore, the only avenue of appeal

allowed by the appellate waiver is without merit, because the District Court properly

counted Kinard’s prior sentences separately according to the plain text of the Guidelines.

                                             III.

       For the foregoing reasons, we hereby grant defense counsel’s motion to withdraw,

dismiss Kinard’s appeal for failing to raise any non-frivolous issues, and affirm the

sentence imposed by the District Court.




                                              7